Citation Nr: 9930238	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for disability of the 
left lower extremity, claimed as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to 
November 1945.  His awards and decorations include the 
Combat Infantryman Badge and Purple Heart Medal.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


REMAND

In January 1997, the veteran filed a claim for service 
connection for the disability at issue.  In April 1997, 
the veteran provided the RO with a written request for a 
personal hearing.  The veteran has not been scheduled for 
a personal hearing before a hearing officer at the RO to 
date.  (The veteran has not requested a personal hearing 
before the Board.  (See VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in August 1998.))  The Board 
notes that a Supplemental Statement of the Case(SSOC), 
dated in June 1999, advised the veteran that if he still 
wished to have a hearing, he should so advise the RO 
within 60 days.  No further request for a hearing was 
received; and, none was scheduled.  Significantly, the 
veteran is not required to reaffirm his expressed desire 
for a personal hearing, nor does the absence of a 
response to the June 1999 SSOC represent a de facto 
withdrawal of a hearing request.  

To ensure that the Department of Veterans Affairs (VA) 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should schedule the 
veteran for a personal hearing at the 
RO before a RO hearing officer, 
unless otherwise indicated.

2.  Thereafter, the RO should take 
any other necessary action and/or 
development.

3.  After completion of the requested 
actions, to the extent possible, the 
RO should review all additional 
evidence and/or testimony and 
determine whether the veteran's claim 
may be granted.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
provided with an appropriate 
Supplemental Statement of the Case.  
After allowing the veteran 
appropriate time to respond, the case 
should be returned to the Board for 
further appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (1998).



